 
 
II 
110th CONGRESS 1st Session 
S. 2408 
IN THE SENATE OF THE UNITED STATES 
 
December 5, 2007 
Mr. Kerry (for himself, Mr. Ensign, Ms. Stabenow, and Mr. Martinez) introduced the following bill; which was read twice and referred to the Committee on Finance 
 
A BILL 
To amend title XVIII of the Social Security Act to require physician utilization of the Medicare electronic prescription drug program. 
 
 
1.Short titleThis Act may be cited as the Medicare Electronic Medication and Safety Protection (E–MEDS) Act of 2007. 
2.FindingsCongress finds the following: 
(1)Patient safety is an important issue and a priority among patients, providers, insurers, businesses, and government entities alike. 
(2)Adverse drug events are defined by the Institute of Medicine as “any injury due to medication”. 
(3)According to the Institute of Medicine, more than 1.5 million preventable adverse drug events occur every year in the United States. 
(4)Studies indicate that at least 530,000 preventable adverse drug events occur each year among the Medicare population, and cost the Federal Government upwards of $887,000,000, or $1,983 per person. 
(5)Electronic prescription drug programs, or e-prescribing, provide for the electronic transmittal of prescription information from the prescribing health care provider to the dispensing pharmacy and pharmacist. 
(6)Electronic prescribing provides formulary and coverage information before a prescription is written to better inform the patient and prescriber of lower cost options, including generics. 
(7)E-prescribing can help to eliminate medical errors, injuries, hospitalizations, and even death that can result from illegible prescriptions and bad drug interactions, in addition to reducing patient medication non-adherence. 
(8)The Institute of Medicine recommends that all physicians create a plan to implement and use e-prescribing technology by 2010. 
3.Incentives for use of E-prescribing under Medicare 
(a)Bonus paymentsSection 1833 of the Social Security Act (42 U.S.C. 1395l) is amended by adding at the end the following new subsection: 
 
(v)Incentive payments for physician use of E-prescribing 
(1)One-time bonus for start-up costs 
(A)In generalIf the Secretary determines, based upon coding in claims submitted under this part over a duration specified by the Secretary, that a physician meets a threshold volume or proportion (as specified by the Secretary) of claims for physicians’ services for individuals enrolled under this part that— 
(i)are classified (under section 1848) as evaluation and management services; 
(ii)include the making of a prescription that could under law be made using the electronic prescription drug program; and 
(iii)use the electronic prescription drug program for such prescription, the Secretary shall make a payment to the physician, in addition to any other payment under this part, of the amount specified in subparagraph (B). Not more than one payment may be made under this subsection with respect to any physician.
(B)AmountThe payment amount under subparagraph (A) shall be, in the case of a physician that meets the conditions of subparagraph (A) for a period that begins during— 
(i)2008 or 2009, $2,000; 
(ii)2010 or 2011, $1,500; or 
(iii)2012 or a subsequent year, $1,000. 
(2)On-going bonus for use of E-prescribing 
(A)In generalIf the Secretary determines, based upon coding in claims submitted under this part over a period specified by the Secretary, that a physician uses the electronic prescription drug program for prescribing at least a threshold volume or proportion (as specified by the Secretary) of claims for physicians’ services for individuals enrolled under this part, in addition to the amount of payment that would otherwise be made under this part for physicians’ services by the physician that are classified as evaluation and management services under section 1848, there also shall be paid to the physician an amount equal to 1 percent of the allowed charges for such services. In applying the previous sentence, there shall not be taken into account claims for prescriptions written for controlled substances which may not under law be prescribed using the electronic prescription drug program. 
(B)Application to physician shortage bonusesThe additional payment under this paragraph shall be taken into account in applying subsections (m) and (u). 
(3)AuditingProvisions applicable to the auditing of claims for payment and enforcement of false claims under this part shall apply to claims for payment under this subsection. 
(4)Electronic prescription drug program definedIn this subsection, the term electronic prescription drug program means the program established under section 1860D–4(e). . 
(b)Requirement for use of E-prescribingSection 1848(a) of such Act (42 U.S.C. 1395w–8(a)) is amended by adding at the end the following new paragraph: 
 
(5)Adjustment in fee schedule for failure to use e-prescribing 
(A)In generalSubject to subparagraph (B), effective for physicians’ services furnished on or after January 1, 2011, in the case of such services— 
(i)that are classified as evaluation and management services under this section; and 
(ii)in connection with which there was one or more prescriptions made that could have been made, but were not all made, under the electronic prescription drug program, the fee schedule amount otherwise applicable under this section shall be reduced by 10 percent.
(B)WaiverThe Secretary may waive the application of subparagraph (A) until January 1, 2012, or January 1, 2013, as specified by the Secretary, in cases of demonstrated hardship or unforeseen circumstances specified by the Secretary. . 
4.Reports on e-prescribing 
(a)CMS report 
(1)In generalNot later than 2 years after the date of the enactment of this Act, the Administrator of the Centers for Medicare & Medicaid Services shall submit to Congress a report on progress on implementing e-prescribing under the Medicare electronic prescription drug program under section 1860D–4(e) of the Social Security Act (42 U.S.C. 1395w–104(e)). 
(2)Items includedSuch report shall include information on— 
(A)the percentage of Medicare physicians that utilize the electronic prescription drug program; 
(B)the estimated savings resulting from the use of e-prescribing; and 
(C)progress on reducing avoidable medical errors resulting from the use of e-prescribing. 
(b)GAO report 
(1)In generalNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the impact of implementation of such program on physicians. 
(2)Items includedSuch report shall include information on— 
(A)factors influencing the adopting of e-prescribing by physicians; and 
(B)the impact of this Act on physicians practicing in individual or small group practices and on physicians practicing in rural areas. 
 
